Citation Nr: 0328714	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-13 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
duodenal ulcer, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945, and from November 1947 to February 1954. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2002  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in  Pittsburgh, 
Pennsylvania.  In this rating decision, the RO continued the 
evaluation of the veteran's service-connected duodenal ulcer 
at 10 percent.    

In a January 1955 rating decision, the veteran was granted 
service connection for a duodenal ulcer, and was assigned a 
10 percent evaluation, effective November 23, 1954.  In 
August 1991, the RO continued the evaluation of the veteran's 
service-connected duodenal ulcer at 10 percent.      

The veteran was scheduled to appear at a Board hearing on 
February 19, 2003.  On November 13, 2002, he withdrew his 
request for a hearing.


FINDINGS OF FACT

1.  Regarding his duodenal ulcer, the veteran does not have 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration.

2.  Regarding his duodenal ulcer, the veteran does not have 
continuous moderate manifestations.


CONCLUSION OF LAW

An increased rating for a duodenal ulcer from 10 percent is 
denied.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § § 4.114, 
Diagnostic Code 7305 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran requested an increased rating for his service-
connected duodenal ulcer in May 2002.

Service treatment records from December 1954 showed that the 
veteran was diagnosed with duodenal ulcer disease.  According 
to May 1990 private treatment records, Dr. J. H. stated that 
the veteran has had a long standing diagnosis of peptic ulcer 
disease (PUD).  He also indicated that the veteran had been 
treated for hypertension for the past three to four years and 
was presently on medication.  The veteran was diagnosed by 
Dr. J. H. in May 1990 with melena secondary to upper 
gastrointestinal bleeding secondary to duodenal ulcer.

In January 2001 VA outpatient treatment records, the 
examiner's clinical assessment was that the veteran's 
hypertension was stable, and well controlled with 
medications.  Also, there were no symptoms of the veteran's 
PUD.  Follow-up visits in June 2001 and November 2001 showed 
that both the veteran's hypertension and PUD were stable.  An 
April 2002 visit showed that the veteran's hypertension had 
been well controlled, and there were no symptoms of PUD.  

The veteran was given a VA examination June 2002.  The 
veteran recounted that he experienced stomach problems, 
nausea and vomiting while in service.  He stated that he was 
diagnosed with a duodenal ulcer in 1953, and was subsequently 
treated with medication and placed on dietary restrictions.  
He indicated that he has continued to take medication.  In 
the spring of 1990, the veteran developed melena.  
Examination at that time revealed a peptic ulcer deformity at 
the duodenal bulb, active.  A gastroscopy was performed and 
revealed a duodenal ulcer with antral mass lesion that was 
biopsied and appeared to be benign.  Since May 1990, the 
veteran has been on medication, and has not had further 
episodes of melena or epigastric pain.  The veteran stated 
that he has not had recurrence of ulcer symptoms since 1990.
In the review of symptoms section of the June 2002 VA exam 
report, the veteran denied dysphagia, odynophagia, nausea or 
vomiting.  He stated that he ate three meals a day on a low 
cholesterol diet.  He could eat tomato products and took 
medication which prevented any symptoms.  His last emesis was 
at least a year ago after eating seafood.  He denied 
hematochezia.  He denied heartburn symptoms such as 
midepigastric pain or backwash or stomach contents.  He 
denied abdominal pain or pain with defecation, and denied 
incontinence.  He reported that his appetite was good, and 
his weight was stable.  In the diagnosis section of the exam 
report, the veteran related that he had episodes of PUD in 
1953 while active in the service and again in 1990.  The VA 
examiner indicated that it is likely that the veteran's 
current need for anti-ulcer medication is related to his 
prior history of hyperacidity state, although the veteran has 
been symptom-free since 1990. 

According to his July 2002 notice of disagreement, the 
veteran stated that he had at the time daily episodes of 
heartburn and an upset stomach, and that he experienced dry 
heaves three to four times a week.  His medication did not 
work all the time.  He also stated that when he had an 
episode, he was totally incapacitated. 

According to his August 2002 substantive appeal, the veteran 
stated that he could only eat liquids and crackers, for at 
least three days, each time he got sick from his ulcer.  He 
indicated that the above condition occurred at least twice a 
month.  He related that he took daily medication for his 
ulcer, and had suffered with an ulcer for 50 years.  He 
further stated that failure to take his medication caused him 
stomach pains, and caused him to throw up.  After his stomach 
was emptied, he felt light headed and dizzy, and drank milk 
to ease his stomach pain.  He stated that this condition 
deprives him of sleep.

Analysis

I.	Compliance with VCAA

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the August 2002 Statement of 
the Case.  In this document, the RO also provided notice of 
what evidence it had considered.    
 
In May 2002, the RO sent the veteran a VCAA letter.  In this 
letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.  38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
However, in the particular facts of this case, the 
application of 38 C.F.R. § 3.159(b)(1) to the claim has not 
resulted in disadvantage to the veteran.

In the instant case, the record reflects that the VCAA letter 
was sent in May 2002.  The letter told the veteran what 
evidence was needed to substantiate his claim.  Development 
of the claim continued, with the veteran actively 
participating in that development.  For example, in June 2002 
the veteran underwent a VA examination, and he was scheduled 
for a hearing in February 2003.  Because the veteran was 
aware that the development of the evidentiary record with 
regard to his claim was not limited to the 30 day response 
period contained in 38 C.F.R. § 3.159(b)(1), the veteran's 
claim was not disadvantaged as a result of any misleading 
statement.  In view of the development that has been 
undertaken in this claim, further development is not needed 
to comply with VCAA.  


II.	Entitlement to an increased rating for service-
connected duodenal ulcer.  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7 (2003).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, the veteran was granted service connection for 
a duodenal ulcer, and was assigned a 10 percent evaluation, 
effective November 23, 1954.  The veteran is currently 
assigned an evaluation of 10 percent, under Diagnostic Code 
(DC) 7305.  

A 10 percent evaluation is warranted for a mild duodenal 
ulcer, with recurring symptoms once or twice yearly.  A 20 
percent evaluation is warranted when it is moderate; 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  A 40 percent evaluation is 
warranted when it is moderately severe; less than severe but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent evaluation is warranted when it is severe; pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, DC 7305 
(2003).  

As will be discussed below, the evidence in this case shows 
that an increase to 20 percent is not warranted, based on the 
criteria in DC 7305.  

The veteran's June 2002 VA examination showed no recurring 
episodes of severe symptoms of his duodenal ulcer since 1990.  
The veteran indicated in June 2002 that he ate three meals a 
day on a low cholesterol diet.  He was able to eat tomato 
products and took medication that prevented any symptoms.  He 
denied nausea or vomiting.  His last emesis at the time was 
at least a year ago after eating seafood.  He denied 
hematochezia and heartburn symptoms such as midepigastric 
pain or backwash of stomach contents.  He denied abdominal 
pain or pain with defecation.  His appetite was good, and 
weight was stable.  Based on this examination, the veteran 
did not have recurring episodes of severe symptoms of his 
duodenal ulcer.  While the VA examiner noted that the veteran 
had episodes of PUD in 1953 while in service and again in 
1990, the VA examiner's medical diagnosis was that the 
veteran had been symptom-free since 1990.

VA outpatient treatment records from January 2001 through 
April 2002 support the conclusion that the veteran did not 
have recurring episodes of severe symptoms.  According to 
January 2001 VA treatment records, the examiner's clinical 
assessment was that the veteran had no symptoms of PUD.  His 
hypertension was noted as stable and well controlled with 
medications.  Follow-up visits in June 2001 and November 2001 
showed that both the veteran's hypertension and PUD were 
stable.  An April 2002 visit showed that the veteran's 
hypertension had been well controlled, and there were no 
symptoms of PUD.  

The veteran claimed in July 2002 that he was having daily 
episodes of heartburn and an upset stomach, and he was 
experiencing dry heaves three to four times a week.  He 
further indicated in August 2002 that he could only eat 
liquids and crackers, for at least three days, each time he 
got sick from his ulcer, and that this above condition 
occurred at least two times a month.  However, the veteran's 
claims are not supported by medical records or treatment 
reports of record that document such episodes.  The January 
2001 to April 2002 VA treatment records and the June 2002 VA 
examination also contradict the veteran's contention that he 
had active symptoms.   Because it is not likely that the 
veteran would provide inaccurate information to physicians 
when he was seeking treatment, the VA treatment reports are 
more are more reliable than his later statements.

For the veteran to be entitled to an increased rating to 20 
percent for his duodenal ulcer under Diagnostic Code 7305, 
the evidence would have to show recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration.  However, the medical evidence does not show these 
findings. At the veteran's June 2002 VA examination, he 
denied nausea, vomiting and heartburn symptoms and he did not 
have abdominal pain.  Continuous moderate manifestations 
would also entitle the veteran to a 20 percent evaluation 
under DC 7305.  However, the medical evidence does not show 
these findings.  According to the June 2002 VA exam, the 
examiner concluded that the veteran had been free of symptoms 
of his duodenal ulcer since 1990.  Due to the lack of 
findings regarding the veteran's duodenal ulcer, the evidence 
does not show that the veteran is entitled to a 20 percent 
evaluation under Diagnostic Code 7305.

Due to the lack of medical symptoms at the veteran's June 
2002 VA examination and the lack of medical symptoms in his 
January 2001 to April 2002 VA treatment records, the evidence 
does not show that the veteran is entitled to an increased 
rating for his duodenal ulcer, when his disability is rated 
under Diagnostic Codes 7305. 

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991). Specifically, the RO 
ordered a VA examination to determine the extent of the 
veteran's duodenal ulcer disability. The record is complete 
with records of prior medical history and rating decisions. 
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990). In this case, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an increased rating.


ORDER

An increased rating for duodenal ulcer from 10 percent is 
denied.




_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



